IN THE SUPREME COURT OF THE STATE OF NEVADA


                     CHRISTOPHER LEE MIDDLETON,                            No. 67615
                     Appellant,
                     vs.
                     THE STATE OF NEVADA,
                     Respondent.
                                                                                 FILED
                                                                                  FEB 1 62016
                                                                                       H::     tmAN   T


                                                                               Httl:
                                            ORDER OF AFFIRMANCE                          ure

                                 This is an appeal from a judgment of conviction, pursuant to a
                     jury verdict, of two counts of burglary and one count of coercion. Eighth
                     Judicial District Court, Clark County; Carolyn Ellsworth, Judge.
                                 Appellant Christopher Lee Middleton argues first that the
                     district court abused its discretion by denying his challenge for cause
                     against a prospective juror. He contends that the prospective juror's
                     answers indicated that the prospective juror expected the defense to prove
                     the defendant's innocence, and the district court's erroneous denial of his
                     challenge for cause forced the defense to use a peremptory challenge to
                     remove the prospective juror. We conclude that Middleton has not
                     demonstrated that the district court abused its discretion in this regard.
                     The prospective juror initially expressed a belief that the defense should
                     present evidence of the defendant's innocence; however, after further
                     questioning and explanation of the law by the district court, the
                     prospective juror indicated that he understood the presumption of
                     innocence and the State's burden of proof and that he would follow the law
                     and be fair and impartial. See Weber u. State, 121 Nev. 554, 580, 119 P.3d
                     107, 125 (2005) ("The test for evaluating whether a juror should have been
                     removed for cause is whether a prospective juror's views would prevent or

SUPREME COURT
        OF
     NEVADA


(0) E947A    79S44
                       substantially impair the performance of his duties as a juror in accordance
                       with his instructions and his oath." (internal quotation marks omitted)).
                       Moreover, even if the prospective juror should have been removed for
                       cause, Middleton cannot demonstrate prejudice, as he exercised a
                       peremptory challenge against the prospective juror and has not shown
                       that any seated juror was biased. 1 See Weber, 121 Nev. at 581, 119 P.3d at
                       125 ("Any claim of constitutional significance must focus on the jurors who
                       were actually seated, not on excused jurors.").
                                   Second, Middleton argues that there was insufficient evidence
                       to support his convictions for burglary and coercion. When reviewing
                       evidence supporting a jury's verdict, we consider the evidence in the light
                       most favorable to the prosecution and determine whether "any rational
                       trier of fact could have found the essential elements of the crime beyond a
                       reasonable doubt."     Jackson v. Virginia, 443 U.S. 307, 319 (1979)
                       (emphasis omitted); Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727
                       (2008).
                                   At trial, the victim, who was Middleton's ex-girlfriend and the
                       mother of his child, testified that Middleton entered her house on two
                       separate occasions without permission. The first time he entered her
                       house, she was sleeping and woke up to find Middleton, naked from the
                       waist down, lying in her bed and fondling her. She told him to stop but he
                       did not comply until she called 911, and he left the house before the police

                             'We decline Middleton's invitation to depart from this established
                       case law and to follow Kentucky's approach of reversing when the defense
                       has to use a peremptory challenge to remove a prospective juror who
                       should have been removed for cause. See Shane v. Commonwealth, 243
                       S.W.3d 336, 338-41 (Ky. 2007).



SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    an(4044
                      arrived. The second time he entered her house was later that same day, at
                      which point the victim again called 911, but Middleton took her phone
                      from her hand and threw it to the floor, shattering it and ending the call.
                      Middleton grabbed the victim and hit her twice before leaving the house.
                      We conclude that a rational juror could reasonably infer from this
                      testimony that Middleton twice unlawfully entered the victim's home with
                      the intent to commit assault and/or battery, NRS 205.060(1) (burglary),
                      and used physical force against the victim by taking and breaking her
                      phone with the intent to prevent her from doing an act that she had a
                      right to do—completing her 911 call, NRS 207.190(1) (coercion). Although
                      Middleton contends that there were some inconsistencies in the victim's
                      testimony, it is for the jury to determine the weight and credibility to give
                      testimony, and the jury's verdict will not be disturbed on appeal where, as
                      here, sufficient evidence supports the verdict. See Bolden v. State, 97 Nev.
                      71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56,
                      825 P.2d 571, 573 (1992).
                                  Third, Middleton contends that the district court improperly
                      rejected a proposed defense instruction regarding "evidence susceptible to
                      two reasonable interpretations." We disagree. "The district court has
                      broad discretion to settle jury instructions, and this court reviews the
                      district court's decision for an abuse of that discretion or judicial error."
                      Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005). We have
                      held that it is not error for the district court to reject the "two reasonable
                      interpretations" instruction that Middleton proposed when, as here, the
                      jury was properly instructed on reasonable doubt.        Hooper v. State, 95
                      Nev. 924, 927, 604 P.2d 115, 117 (1979); Bails ix State, 92 Nev. 95, 97, 545
                      P.2d 1155, 1156 (1976). Thus, Middleton fails to demonstrate that the

SUPREME COURT
        OF
     NEVADA                                                 3
(0) 1947A    41D))0
                    district court abused its discretion in refusing to give his proposed
                    instruction.
                                   Finally, Middleton argues that his rights to due process and a
                    fair trial were violated by the prosecutor's improper comment of personal
                    beliefs during closing arguments. The district court sustained Middleton's
                    objection to the prosecutor's comment and instructed the jury to disregard
                    it; thus, the district court eliminated any prejudice from this single
                    comment.       See Allred v. State, 120 Nev. 410, 415, 92 P.3d 1246, 1250
                    (2004) (stating that this court presumes that a jury follows the district
                    court's orders and instructions).
                                   Having considered Middleton's contentions and concluded that
                    he is not entitled to relief, we
                                   ORDER the judgment of conviction AFFIRMED.



                                                                                           7 C.J.
                                                               Parraguirre




                    cc:   Hon. Carolyn Ellsworth, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk

SUPREME COURT
       OF
    NEVADA
                                                           4
(0) 1.947A atel40